DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Drawings
The drawings are objected to because the label 1014c in Figure 10 is inconsistent with the description in the specification (paragraph [00094]), which labels it as 1014b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The number for the last step 1920 in Fig. 19 is missing from the description of the step in [000191]. Corrected drawing sheets in 
Specification
The disclosure is objected to because of the following informalities:
146 is used in [00048] and [00051] to indicate computer processors while in [00056] and [00057] 146 is used to indicate computing devices, which has a much broader scope.  This is inconsistent.  For purposes of examination it is assumed that 146 indicates one or more computer processors.
[00094] mentions an edge 1010a-c with an associated costs 1014a-b, but what is shown in the diagram are costs 1014a and 1014c. 
[00096] “….main memory 306, ROM 1308, and storage device 210,…” should be “….main memory 306, ROM 308, and storage device 310,…”
[000101] “…the steering controller 1204…” should be “…the steering controller 1210…”
[000194] “The remote server includes one or more processors and data storage 1308…”should have a number associated with the processors. From Figure 13 it looks to be 1304. 
[000105] “A vacant can also be known from a vehicle ride profile…” is missing at least one word after vacant
[000112], [000113], [000126], [000145],[000146],[000147] flip between using “the hub 1340” and using “the traffic hub 1340”.  Consistency in nomenclature is requested. 
[000119] “…a pupilometer, an Infrared thermometer…” should be “…a pupilometer, an infrared thermometer…” (Infrared doesn’t need to be titled)
[000162] last sentence states: “In some embodiments, the predictive model is implemented using a look-up table for the operating environment 1300.” The label 1300 does not exist in any of the diagrams.  Is this perhaps 1320? 
[000169]: “FIG. 16 shows a region 1404 having several AVs 1402a-d and several users 2100a-d.” should be replaced with “FIG. 16 shows a region 1404 having several AVs 1402a-d and several users 1600a-d.”
[000191] The paragraph is missing the number of the step that the activity corresponds to in Fig. 19.
[000194] The paragraph is missing the number of the step that the activity corresponds to in Fig. 20.
[000207] The second line of the paragraph runs: “….AV too to the AV 100.” It is assumed that this should be “…AV 100 to the AV 100.” 
Appropriate correction is required.
Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  
Claim 14 mentions “the level of traffic congestion of each region”, but neither a region nor a level of traffic congestion is mentioned in any of the claims parent to claim 14.  Claim 12 mentions both “for each region of the plurality of regions” and “a level of traffic congestion”, but claim 14 does not depend on claim 12. For purposes of examination, it is assumed that claim 14 depends on claim 13, 
Claim 18: “the environment” lacks antecedent basis. Also it is ambiguous as to whether the plurality of lane segments mentioned in claim 18 is the same plurality of lane segments as in claim 1 or a separate set.  For purposes of examination it is assumed that they may be different. Also, it is ambiguous whether the vehicle mentioned in the last line of claim 18 the same vehicle as is mentioned in claim 1 or a different vehicle. For purposes of examination it is assumed that the vehicle is different. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is ambiguous: “…such that the rerouting information specifies one or more lane segments located outside the region that has a level of traffic congestion above a threshold value.” This can either mean that “…one or more lane segments…that has a level of traffic congestion above a threshold value” or it is “…the region that has a level of traffic congestion above a threshold value.” For purposes of examination, it is assumed that it is the region that has a level of traffic congestion above a threshold value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0175633 Al (Fujimoto et al., hence Fujimoto) in light of “Proactive vehicle re-routing strategies for congestion avoidance” by J. Pan et al (NPL-Pan).
As for claim 1, Fujimoto teaches a method comprising: receiving, from a user device, a request for a vehicular ride, wherein the request comprises an initial spatiotemporal location and a destination spatiotemporal location; (terminal device see Fig. 1 (100/120/130). Information provided (Fig. 4 [384]) contains boarding place and destination. Also see "The acquirer 320 acquires a boarding request output from the terminal device 100, 120, or 130 via the communicator 310 and the network NW and registers a boarding condition (an example of a "use condition") included in the boarding request as boarding condition information 384 in the storage 380."[0071])
generating, using one or more processors, a representation of a plurality of lane [segments]; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])  
identifying, using the one or more processors, a vehicle located within a threshold distance to the initial spatiotemporal location, such that the identified vehicle comprises at least one vacant seat; ("In the rideshare management system in (1), among vehicles traveling near the predetermined place, the service manager is configured to allow one or more vehicles to head for the predetermined place, the one or more vehicles being vehicles of which at least parts are able to be occupied and used by the users and head in destination directions of the users." [0008] (emphasis added; being able to determine which vehicles are “near” requires some sort of threshold distance))
determining, using the one or more processors, a route for operating the identified vehicle from the initial spatiotemporal location to the destination spatiotemporal location, wherein the route comprises one or more lane segments of the plurality of [lane segments]; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])
and transmitting, to the identified vehicle, the received request and the determined route.  (Fig. 9 Step 304. "information regarding user" transmitted to vehicle. See Fig. 3 for contents of information).
Fujimoto does not specifically teach wherein each lane segment in the representation is weighted in accordance with a number of other vehicles on the lane segment, but this is known in the art. The introduction in NPL-Pan mentions the generation of routes which take account of congestion: "Periodically, the system evaluates the congestion levels in the road network. When signs of congestions are observed on certain road segments, it computes proactive, individually-tailored re-routing guidance which is pushed to vehicles which would pass through the congested segments"(and then goes into the different forms of weighing).
Neither does Fujimoto specifically mention wherein an aggregate of weights of the one or more lane segments is below a threshold value; but this is a typical method in the art by which a sufficiently efficient route made up of lane segments is determined. (See NPL-Pan’s definition of “weighted entropy” in Definition 2.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified the routing system of Fujimoto to incorporate possible congestion, as outlined by NPL-Pan. The motivation would have been to determine an optimal path which was as uncongested as possible.
As for claim 3, modified Fujimoto also teaches receiving, from each other vehicle of the other vehicles operating on the plurality of lane segments, a spatiotemporal location of the each other vehicle. (See Fujimoto: tracking of location of other fleet vehicles is implicit: note the plural in the following: "In the rideshare management system in (1), among vehicles traveling near the predetermined place, the service manager is configured to allow one or more vehicles to head for the predetermined place, the one or more vehicles being vehicles of which at least parts are able to be occupied and used by the users and head in destination directions of the users." [0008] (emphasis added))
As for claim 4, Fujimoto as modified by NPL-Pan teaches updating, using the received spatiotemporal location of each other vehicle of the other vehicles, the weights of the one or more lane segments.(See claim 1, and Pan: The entire article is discussing using the outfitted vehicles as probes to measure dynamic congestion and updating the suggested routes. See pp. 265-266. Congestion prediction: "Periodically, the service checks the road network to detect signs of congestion. A road segment is considered to exhibit congestion signs when Ki/Kjam > δ, where δ ∈ [0, 1] is a threshold."[p 267, section B]) 
As for claim 5, modified Fujimoto also teaches transmitting, to the user device, an identity of the identified vehicle and the determined route. (See Fujimoto: "FIG. 10 is a diagram showing an example of an image displayed on a display of the terminal device 100 or the reception device 400. For example, user IDs, information indicating characteristics of the vehicles into which boarding is scheduled or information for identification (for example, a number, color of the body of the vehicle, a shape, or an image indicating the vehicle), a scheduled arrival time of the vehicle at the pick-up place, a current traveling position of the vehicle, and the like can be associated and drawn with the image IM."[0102]).
As for claim 12, modified Fujimoto does not specifically teach wherein the representation further comprises a plurality of regions and, for each region of the plurality of regions, a level of traffic congestion of the region.  However, NPL-Pan teaches using individual vehicles being used as probes (first section), with the information set getting denser as a higher percentage of the vehicles implement the software. (See Fig. 11). If the area in which the probe-vehicles move is considered to be tiled into regions, with each region centered around a probe vehicle and extending outward until it reaches half-way towards another probe vehicle, then NPL-Pan also teaches wherein the representation further comprises a plurality of regions and, for each region of the plurality of regions, a level of traffic congestion of the region (since congestion for each probe-vehicle is determined.)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have included the plural regions as taught by NPL-Pan to modified Fujimoto.  The motivation would be to provide greater flexibility in handling congestion while still avoiding overly miniscule and unnecessary quantification.
As for claim 19, Fujimoto teaches a computer system comprising: one or more computer processors (mentioned in [0070]);
and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause the one or more computer processors to: ([0069]-[0070])
receive, from a user device, a request for a vehicular ride, wherein the request comprises an initial spatiotemporal location and a destination spatiotemporal location; (terminal device see Fig. 1 (100/120/130). Information provided (Fig. 4 [384]) contains boarding place and destination. Also see "The acquirer 320 acquires a boarding request output from the terminal device 100, 120, or 130 via the communicator 310 and the network NW and registers a boarding condition (an example of a "use condition") included in the boarding request as boarding condition information 384 in the storage 380."[0071])
generate a representation of a plurality of lane [segments]; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])  
identifying a vehicle located within a threshold distance to the initial spatiotemporal location, such that the identified vehicle comprises at least one vacant seat; ("In the rideshare management system in (1), among vehicles traveling near the predetermined place, the service manager is configured to allow one or more vehicles to head for the predetermined place, the one or more vehicles being vehicles of which at least parts are able to be occupied and used by the users and head in destination directions of the users." [0008] (emphasis added; being able to determine which vehicles are “near” requires some sort of threshold distance))
determine a route for operating the identified vehicle from the initial spatiotemporal location to the destination spatiotemporal location, wherein the route comprises one or more lane segments of the plurality of [lane segments]; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])
and transmit, to the identified vehicle, the received request and the determined route.  (Fig. 9 Step 304. "information regarding user" transmitted to vehicle. See Fig. 3 for contents of information).
Fujimoto does not specifically teach wherein each lane segment in the representation is weighted in accordance with a number of other vehicles on the lane segment, but this is known in the art. The introduction in NPL-Pan mentions the generation of routes which take account of congestion: "Periodically, the system evaluates the congestion levels in the road network. When signs of congestions are observed on certain road segments, it computes proactive, individually-tailored re-routing guidance which is pushed to vehicles which would pass through the congested segments"(and then goes into the different forms of weighing).
Neither does Fujimoto specifically mention wherein an aggregate of weights of the one or more lane segments is below a threshold value; but this is a typical method in the art by which a sufficiently efficient route made up of lane segments is determined. (See NPL-Pan’s definition of “weighted entropy” in Definition 2.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified the routing system of Fujimoto to incorporate possible congestion, as outlined by NPL-Pan. The motivation would have been to determine an optimal path which was as uncongested as possible.
As for claim 20, it differs from claim 19 only by the substitution of “One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to:”.  This is also taught by Fujimoto in [0069]-[0070].  The rest of the arguments follow those of claim 19 and the motivation for combination is the same.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, in light of NPL-Pan, as applied to claim 1 above, and further in view of WO 2009/059572 A1 (Plakunov).
As for claim 2, modified Fujimoto does not specifically teach wherein the representation comprises a plurality of intersections, such that each lane segment of the plurality of lane segments connects two different intersections of the plurality of intersections.  However, Plakunov teaches wherein the representation comprises a plurality of intersections, such that each lane segment of the plurality of lane segments connects two different intersections of the plurality of intersections.  (See Figs. 1 and 2 of Plakunov))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further specified the routing system of Fujimoto such that each lane segment of the plurality of lane segments connects two different intersections of the plurality of intersections, as shown by Plakunov. The motivation would have been to lay out routes according to their geometrical layout, which usually involves intersections and segments between such.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in light of NPL-Pan as applied to claim 1 above, and further in view of US 2016/0187150 Al (Sherman et al., hence Sherman).
As for claim 6, modified Fujimoto does not specifically teach wherein the identifying of the vehicle is performed based on a parameter representing a type of weather.  However, Sherman teaches wherein the identifying of the vehicle is performed based on a parameter representing a type of weather. (choosing a particular vehicle due to weather is known in the art: "the computing system 102 may be configured to determine the particular transportation situation based on one or more factors that may include weather…"[0033] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based on weather, as shown by Sherman. The motivation would have been to make sure a ride-share vehicle could handle the weather environment in which it was used.
As for claim 8, modified Fujimoto does not specifically teach wherein the identifying of the vehicle is performed based on a parameter representing a maximum seating capacity of the vehicle.  However, Sherman teaches wherein the identifying of the vehicle is performed based on a parameter representing a maximum seating capacity of the vehicle. ("The ride-share vehicles 122 may include any type of vehicle that may be relatively well suited for different transportation situations.... As another example, the ride-share vehicle 122c may include a vehicle relatively well suited for transporting a relatively large number of people or objects..."[0010] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based on maximum seating capacity, as shown by Sherman. The motivation would be to ignore smaller capacity vehicles that would not have the capacity to carry the required number of passengers, even if all seats were empty.
As for claim 9, modified Fujimoto does not specifically teach wherein the identifying of the vehicle is performed based on a parameter representing a grade of service specified by the user device.  However, Sherman teaches wherein the identifying of the vehicle is performed based on a parameter representing a grade of service specified by the user device. ("The ride-share vehicles 122 may include any type of vehicle that may be relatively well suited for different transportation situations….Other examples of ride-share vehicles 122 may include luxury vehicles that may be relatively well suited for special occasions or upscale areas;"[0010].  Also: "As another example, the itinerary may include an upscale restaurant such that the computing system 102 may determine a luxury car for travel to the upscale restaurant."[0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based grade of service, as shown by Sherman. The motivation would be to offer a range of car-ride services, running from cheap and economical to luxurious and expensive.
As for claim 10, modified Fujimoto does not specifically teach wherein the determining of the route is performed based on a type of lane segment specified by the user device.  However, picking routes that trace highways as opposed to going through moderated intersections is known in the art. See Sherman: "...the computing system 102 may be configured to determine the particular transportation situation based on one or more factors that may include... road types (e.g., paved, unpaved, highway, freeway, etc.)," [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among routes, as shown by Sherman, since such discrimination is known in the art.
As for claim 11, modified Fujimoto does not specifically teach wherein the determining of the route is performed based on an operational constraint of the vehicle.  However, Sherman teaches wherein the determining of the route is performed based on an operational constraint of the vehicle. See Sherman: "...the computing system 102 may be configured to determine the particular transportation situation based on one or more factors that may include... road types (e.g., paved, unpaved, highway, freeway, etc.)," [0033].)  The distinction between paved road types and unpaved road types corresponds to an operational constraint of the vehicle, i.e., a vehicle which can handle unpaved road as well as paved road vs. a vehicle which can only handle the latter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among routes, corresponding to discrimination among operational constraints, as shown by Sherman.  The motivation would have been to make sure a particular vehicle could handle a particular road type (and thus potentially enlarge the set of possible candidate routes.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in light of NPL-Pan as applied to claim 1 above, and further in view of US 2020/0133306 Al (Chadha et al., hence Chadha).
As for claim 7, modified Fujimoto does not specifically teach wherein the identifying of the vehicle is performed based on a parameter representing a maximum operating speed of the vehicle. However, Chada teaches wherein the identifying of the vehicle is performed based on a parameter representing a maximum operating speed of the vehicle. (Fig. 4, "An operations computing system 200 (and/or another type of computing system) can access memory to obtain data indicative of one or more of the autonomous vehicle capabilities."[0106]; list in Fig. 4 contains "maximum speed" (explanation of the different autonomous vehicle capabilities [0108]-[0114]). "A maximum speed capability may indicate a maximum speed at which the autonomous vehicle is able to operate." [0109]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based on maximum operating speed of the vehicle, as shown by Chada. The motivation would have been to match the capabilities of a ride-share vehicle to the environmental speeds in which it was used and potentially free up further vehicles.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by NPL-Pan as applied to claim 1 above, and further in view of US 2020/0314089 Al. (Iasynetskyi et al., hence Iasynetskyi).
As for claim 13, modified Fujimoto does not teach that the vehicles are a) from a third party that is b) providing locations of the third party vehicles.  However, Iasynetskyi teaches receiving, from a third-party server, for each third-party vehicle of a plurality of third-party vehicles, a spatiotemporal location of the third-party vehicle. (Third-party server: Fig. 2 shows how a collection of vehicles from third-parties can be combined together: "Additionally, the service infrastructure 200 can also be associated with and/or in communication with one or more third-party entity systems such as vendor platforms 210 and 212, and/or one or more third party entity autonomous vehicles (e.g., in a third-party entity autonomous vehicle fleet) such as third-party autonomous vehicles 214a, 214b, 216a, and 216b."[0077]. Paragraph [0060] describes how the system can be set up using remote computing devices [106], the sort of vehicle data that such remote computing devices can provide (including location), and how "the remote computing devices 106 can be associated with a third-party entity that is different that the entity associated with operations computing system 104."[0060]). Note that the remote computing device is acting as the third-party server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the incorporation of third-party vehicles, as shown by Iasynetskyi. The motivation would be to provide flexibility in the effective number of vehicles in the fleet.
As for claim 14, modified Fujimoto does not specifically teach updating, using the received spatiotemporal locations of the plurality of [vehicles], the level of traffic congestion of each region.  However, updating, using the received spatiotemporal locations of the plurality of [vehicles], the level of traffic congestion of each region is known in the art.  See NPL-Pan, where the vehicles outfitted with the software are periodically used as probes of the system. (Parts A-B of Section III.)  The motivation for doing so would be to keep the working system as up-to-date as possible.

Claim 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by NPL-Pan, and modified by Iasynetskyi as applied to claim 14 above, and further in view of US 2013/0253810 Al (Miyajima).
As for claim 15, neither Fujimoto nor Iasynetskyi discuss that the [vehicle] is operating within a region that has a level of traffic congestion above a threshold value.  However, identification of regions that have levels of defined congestion is known in the art, as showed by Miyajima (Figs. 6a-b, Fig.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto, using the third-party vehicle system of Iasynetskyi, to measure a level of congestion (and to determine it above a particular threshold) as shown by Miyajima. The motivation would be to determine whether the route plan would need to be changed or not, since it is standard in the art (see NPL-Pan) to attempt to disperse congestion or predicted congestion by moving vehicles away from congested locations.
As for claim 16, Fujimoto as modified does not mention congestion. However, NPL-Pan teaches the dispersal of congestion or predicted congestion by moving vehicles away from congested locations (see Introduction). This corresponds to generating, using the updated level of traffic congestion for each region, rerouting information for the identified [vehicle], such that the rerouting information specifies one or more lane segments located outside the region that has a level of traffic congestion above a threshold value.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine one of the congestion dispersal techniques of NPL-Pan in the ride-share management system of Fujimoto, as modified.  The motivation would be for the party to reach the target goal faster, as is mentioned by NPL-Pan (last paragraph of Introduction). 
As for claim 17, Fujimoto as modified so far by Iasynetskyi also teaches transmitting, to the third-party server, the rerouting information for the identified third-party vehicle.  (See Iasynetskyi: This would be a part of the information going back and forth between 106 and 104 (see Fig. 1, also [0060])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by NPL-Pan as applied to claim 1 above, and further in view of US 2014/0074402 Al (Hassib et al., hence Hassib).
As for claim 18, neither Fujimoto, nor NPL-Pan, specifically teach a level of risk associated with operating a vehicle on [a] lane segment.   However, Hassib teaches wherein the generated representation further comprises, for each lane segment of a plurality of lane segments of the environment, a level of risk associated with operating a vehicle on the lane segment.  (Figs. 1, 4 and paragraph [0027])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified the routing planning system of Fujimoto to determine a level of historical risk for each segment as taught by Hassib. The motivation would be to include another type of risk when determining an optimal route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661